Citation Nr: 1210844	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  10-43 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo and dizziness, including as secondary to service-connected hearing loss and tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from November 1952 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The case was previously before the Board in March 2011, and it was remanded for further development.  The case has been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Pursuant to the Board's March 2011 remand, the Veteran was scheduled for a VA examination to determine the nature and etiology of his claimed vertigo and dizziness.  During a May 2011 examination, the examiner opined that the Veteran's vertigo and dizziness were less likely than not caused by or a result of his "service connection."  However, the examiner failed to address whether the vertigo and dizziness were directly related to military service or aggravated by his service-connected bilateral hearing loss.  

As the May 2011 examination did not address secondary service connection vis-à-vis the Veteran's tinnitus, an addendum opinion was obtained in September 2011.  The examiner opined that the Veteran's vertigo and dizziness were less likely than not incurred in or caused by the claimed in-service injury, event, or illness, and were less likely than not related to the service-connected tinnitus.  The examiner again did not address whether the Veteran's vertigo and dizziness were aggravated by service-connected tinnitus.  

Finally, the Board finds that the examiner's opinions were very general in nature, and in providing her rationale, she discussed no more than the remoteness of the Veteran's post-service reports of vertigo and dizziness.  

The lack of an opinion regarding whether the Veteran's vertigo and dizziness were aggravated (chronically worsened) by his service-connected bilateral hearing loss and tinnitus renders the May 2011 and September 2011 VA examinations inadequate because of the failure to provide the opinion requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the rationale provided was scant and should be based upon more than just remoteness of treatment for symptoms associated with dizziness and vertigo.  As it remains unclear to the Board whether the Veteran's vertigo and dizziness are related to his period of active service, or secondary to his service-connected bilateral hearing loss and tinnitus, the Board finds that a remand for an additional examination and opinion is necessary in order to fairly decide the merits of the Veteran's claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for the appropriate VA examination to determine the etiology of his claimed dizziness and vertigo.  The claims file should be reviewed by the examiner and the examination report should reflect that review.  A complete rationale for any opinion must be provided.  The examiner should review the claims file and note that review in the report.  The examiner should consider the Veteran's report of dizziness in service and treatment for a laceration following an incident whereby he struck his forehead in service.  

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed vertigo and dizziness were incurred in or are related to his military service.  

The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that any vertigo and dizziness were caused or aggravated (increased in severity beyond the natural course of the condition) by the Veteran's service connected hearing loss or tinnitus.  

2.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



